DETAILED ACTION

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response as filed on 05/09/2022 does not place the Application in condition for allowance.
Claims 1-20 are currently pending.  Claims 1-8 are withdrawn from consideration as being part of non-elected invention.

Status of Rejections
The rejection of claims 9-20 from the office action mailed on 12/07/2021 is withdrawn.  However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9,391,287 B1) in view of Huang et al. ("Enhancing the Stability of CH3NH3PbBr3 Quantum Dots by Embedding in Silica Spheres Derived from Tetramethyl Orthosilicate in “Waterless” Toluene", J. Am. Chem. Soc. 2016, 138, 18, 5749–5752) (hereafter referred as “Huang II”). 
Regarding claim 1, Huang discloses a semiconductor device (semiconductor device as shown in figure 2) (2:19-25), comprising: 
a cathode layer (Al layer 104) (fig. 2 and 4:9-67); 
an anode layer (ITO layer 102, figure 2, 4:9-67); and
 an active layer (halide perovskite layer 106) disposed between the cathode layer (104) and the anode layer (102), wherein the active layer (106) includes a perovskite layer (halide perovskite layer 106) (fig. 2) (2:53-62, 4:1-3, 8:45-67, and claims 1-2), wherein the perovskite layer (106) includes a plurality of groups of one or more perovskite grains (perovskite grains).
However, Huang does not explicitly disclose that each of said plurality of groups wrapped in a silica shell.
Huang II discloses a perovskite quantum dots to be used in photovoltaic cell (page 5749, left column, first paragraph).  Huang II further discloses that stability of the perovskite materials is enhanced by wrapping or coating the  perovskite materials in silica shell (see Abstract; 5749, left column, first paragraph; page 5750; page 5751, left column, and figures 1-4), which in result increases the stability of perovskite solar cell (page 5749, left column, first paragraph)
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have covered or wrapped the perovskite materials of Huang with silica or SiO2 as taught by Haung II in order to enhance stability of the perovskite materials, as disclosed by Huang II.
Regarding claim 10, Huang further discloses that the perovskite layer includes organometal trihalide perovskite having the formula CH3NH3PbX3 (2:53-62, 8:45-67, and claims 1-2) which reads on instant claimed formula ABX3, wherein with A being equivalent to methylammonium (CH3NH3+), B being a metal cation (Pb2+), and X is a halide anion (Cl, Br, I or a mixed halide) (2:53-62).
Regarding claims 11-12, Huang further discloses that a first carrier transport layer (C60 layer 110) disposed between the active layer (106) and the cathode (104); and a second carrier transport layer (PEDOT:PSS layer 108) disposed between the active layer (106) and the anode (102).  Huang further discloses that first carrier transport layer (C60 layer 110) is made of C60 as in the case of instant application (instant claim 11), and the second carrier transport layer (PEDOT:PSS layer 108) is made of PEDOT doped with PSS as in the case of instant application (instant claim 12).  Therefore, the first carrier transport layer (110) must inherently or implicitly have a higher electron conductivity than the second carrier transport layer (108), the second carrier transport layer (108) must inherently or implicitly have a higher hole conductivity than the first carrier transport layer (110).
Regarding claim 13, Huang further discloses that the anode layer (102) includes ITO (see figure 2).
Regarding claim 14, Huang further discloses that the cathode layer (104) includes Al (fig. 2).
Regarding claim 15, Huang as modified by Lai further discloses that each silica shell has a thickness of 1 nm to 1000 nm ([0043] of Lai).  Thus, claimed range (about 1 nm and about 10 nm) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 16, Huang further discloses that the perovskite grains comprise MAPBI3 (CH3NH3PbI3 as disclosed in 8:45-67).
Regarding claim 17, Huang further discloses that the perovskite grains comprise CH3NH3PbBr3 (2:53-54, when X=Br), which reads on instant claimed formula FA1-xMAxPb(I1-xBrx)3 with subscript x=1. 
Regarding claims 18-20, it is noted that instant claims 18-20 are product-by-process claims. Therefore, the claims not limited to the manipulation of the recited method of forming the perovskite layer by claimed method of mixing precursor and spin/drop casting. The determination of patentability is based on the product, and not on the method of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Huang as modified discloses that the perovskite layer comprises MAPBI3 (CH3NH3PbI3 as disclosed in 8:45-67 of Huang) which is further coated with silica shell, as in the case of the instant application.   

Claims 9-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“High-performance photovoltaic perovskite layers fabricated through intramolecular exchange”) in view of Huang et al. ("Enhancing the Stability of CH3NH3PbBr3 Quantum Dots by Embedding in Silica Spheres Derived from Tetramethyl Orthosilicate in “Waterless” Toluene", J. Am. Chem. Soc. 2016, 138, 18, 5749–5752).
Regarding claim 1, Huang discloses a semiconductor device (perovskite solar cell PSC, see Abstract), comprising: 
a cathode layer (Au or FTO layer) (fig. 2A); 
an anode layer (FTO or Au layer, see fig. 2A); and
 an active layer (perovskite layer, fig. 2A) disposed between the cathode layer (Au or FTO) and the anode layer (FTO or Au), wherein the active layer includes a perovskite layer (perovskite layer, fig. 2A), wherein the perovskite layer includes a plurality of groups of one or more perovskite grains (perovskite grains).
However, Yang does not explicitly disclose that each of said plurality of groups wrapped in a silica shell.
Huang discloses an improvement of Yang’s perovskite quantum dot based solar cell (page 5749, left column, first paragraph).  Huang discloses that stability of the perovskite materials is enhanced by wrapping or coating the  perovskite materials in silica shell (see Abstract; 5749, left column, first paragraph; page 5750; page 5751, left column, and figures 1-4), which in result increases the stability of perovskite solar cell (page 5749, left column, first paragraph).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have covered or wrapped the perovskite materials of Yang with silica or SiO2 as taught by Haung in order to enhance stability of the perovskite materials, as disclosed by Huang.
Regarding claim 10, Yang further discloses that the perovskite layer includes organometal trihalide perovskite having the formula FAPbI3 (Abstract) which reads on instant claimed formula ABX3, wherein with A being equivalent to formamidinium or FA (H2NCHNH2+), B being a metal cation (Pb2+), and X is a halide anion (I, Abstract).
Regarding claim 11, Yang further discloses that a first carrier transport layer (TiO2 layer, fig. 2A) disposed between the active layer (perovskite layer) and the cathode (FTO); and a second carrier transport layer (PTAA layer, fig. 2A) disposed between the active layer (perovskite layer)  and the anode (Au). TiO2 is well-known in the art as an electron transporting material and PTAA well-known in the art as a hole transporting material.  Thus, the first carrier transport layer inherently or implicitly have a higher electron conductivity than the second carrier transport layer, the second carrier transport layer inherently or implicitly have a higher hole conductivity than the first carrier transport layer.
Regarding claim 13, Yang further discloses that the anode layer includes ITO (see figure 2A).
Regarding claim 14, Yang further discloses that the cathode layer (Au layer) includes Au (see fig. 2A).
Regarding claim 15, Yang as modified by Huang further discloses that each silica shell has a thickness of several nanometers (Huang: page 5751, left column).  Thus, claimed range (about 1 nm and about 10 nm) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 16, Yang further discloses that the perovskite grains comprise MAPbI3 (Abstract).
Regarding claim 17, Yang further discloses that the perovskite grains comprise FAPbI3 (Abstract), which reads on instant claimed formula FA1-xMAxPb(I1-xBrx)3 with subscript x=0. 
Regarding claims 18-20, it is noted that instant claims 18-20 are product-by-process claims. Therefore, the claims not limited to the manipulation of the recited method of forming the perovskite layer by claimed method of mixing precursor and spin/drop casting. The determination of patentability is based on the product, and not on the method of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Yang as modified by Huang discloses that the perovskite layer comprises FAPBI3 (see Abstract of Yang, as modified by Huang to incorporate silica shell) which is further coated with silica shell, as in the case of the instant application.   

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“High-performance photovoltaic perovskite layers fabricated through intramolecular exchange”) in view of Huang et al. ("Enhancing the Stability of CH3NH3PbBr3 Quantum Dots by Embedding in Silica Spheres Derived from Tetramethyl Orthosilicate in “Waterless” Toluene", J. Am. Chem. Soc. 2016, 138, 18, 5749–5752) as applied to claim 9 above, and further in view of Huang et al. (US 9,391,287 B1) (hereafter referred as “Huang ’287”) .
Regarding claim 12, Yang does not disclose the first and second carrier transport layers are formed of materials as claimed.
Huang ’287 discloses a perovskite based solar cell wherein fullerene (C60) is used as electron transport layer and PEDOT:PSS  is used as hole transporting layer (see fig. 2).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the materials as taught by Huang ’287 to form the first and second carrier transport layers of Yang such that carrier can be transported to the appropriate electrode. Note that this amounts to selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Response to Arguments
Applicant's arguments with respect to claims 9-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/160955 A1 discloses a perovskite based solar cell having an active layer (perovskie layer) (fig. 14) between anode (TCO) and cathode (electrode) (see fig. 14).  WO 2017/160955 A1 discloses carrier transport layers (HTL and Fullerene, fig. 14).
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721